       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 1 of 11




     Idaho Conservation League, Exhibit A: Declaration of John Robison




ICL Exhibit A: Declaration of John Robison        No. 1:19-cv-0118-CWD    1
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 2 of 11



                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO



 SAWTOOTH MOUNTAIN RANCH LLC, )
 LYNN ARNONE, DAVID BOREN,           )                 No. 1:19-cv-0118-CWD
                                     )
                 Plaintiffs,         )
              v.                    )                   DECLARATION OF
                                     )                   JOHN ROBISON
                                     )
 U.S. FOREST SERVICE, et al.         )
                                     )
                 Defendants.         )
____________________________________ )



       I, JOHN ROBISON, declare as follows:

       1.     My name is John Robison. I am a resident of Boise, Idaho, where I

have lived for 18 years. I am personally aware of the matters set forth below, and if

called as a witness I would and could truthfully testify thereto.

Background

       2.     I first came to Idaho in 1991 on a kayaking trip, where my friends and

I paddled 10 rivers in 11 days. One of the rivers flowed out of the Sawtooth

Mountains on the Sawtooth National Forest. It was a formative experience. I was

drawn back to Idaho ten years later, in large part, in order to enjoy the amazing




ICL Exhibit A: Declaration of John Robison              No. 1:19-cv-0118-CWD        2
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 3 of 11



opportunities afforded by Idaho’s wild and pristine rivers, towering mountains and

the surrounding deserts and forests.

       3.     I am a graduate of Bowdoin College, where I earned a BA in Biology;

the Teton Science School’s yearlong Professional Residency in Environmental

Education; and the University of Vermont’s Field Naturalist Program where I

earned a MS in Botany.

       4.     I am the Public Lands Director for the Idaho Conservation League

(“ICL”), where I have been employed for 17 years. ICL is Idaho’s largest statewide

conservation organization and was founded in 1973. ICL’s mission is to protect

Idaho’s clean water, clean air, healthy families, and unique way of life. ICL and its

approximately 25,000 supporters are dedicated to protecting and conserving

Idaho’s natural resources. ICL currently employs 21 staff and has offices in Boise,

Ketchum and Sandpoint.

       5.     ICL Board members, staff, and supporters, including myself, use and

value the Sawtooth National Recreation Area (“SNRA”) on the Sawtooth National

Forest for health, recreational, scientific, aesthetic, and spiritual reasons. ICL

Board members, staff, and supporters are actively engaged in camping, hiking, trail

running, biking, fishing, wildlife watching, wildlife tracking, botanizing, boating,

skiing, contemplation, photography, and other activities in and around the SNRA.

ICL has hosted its annual membership meeting at Redfish Lake Lodge within the



ICL Exhibit A: Declaration of John Robison                No. 1:19-cv-0118-CWD         3
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 4 of 11



SNRA since 1986. ICL board members, staff, and supporters intend to continue

using and enjoying the SNRA.

       6.     In 2016 ICL initiated a wilderness stewardship program in partnership

with the Sawtooth National Forest to restore, protect, and enhance the wilderness

character of the Sawtooth Wilderness and the newly designated Hemingway-

Boulders, Jim McClure-Jerry Peak and White Clouds Wildernesses. Wilderness

steward volunteers dismantle illegal fire rings, report illegal activities in designated

wilderness, pack out trash, educate hikers and backpackers about Leave No Trace

ethics, and document trail conditions to help the Forest Service (“USFS”) direct its

limited personnel and resources to areas that need them most. In summer 2018,

wilderness steward volunteers packed out an estimated 600 lbs. of trash.

       7.     I have personally engaged in a number of recreation activities on the

SNRA. I have been on several backcountry snowboard trips to the Bench Hut and

the Williams Peak Yurt. I have paddled on Redfish Lake and Stanley Lake.

I have fished for cutthroat trout in the Salmon River and Redfish Lake. I have

backpacked in the Sawtooth Wilderness and White Clouds and mountain biked in

the Fisher Williams Loop. I have watched wolves, elk, pronghorn, bald eagles,

Sandhill Cranes, snipe and other wildlife in the SNRA.

       8.     I have two eight-year old daughters, whom I intend to raise in Idaho

and share my sense of the great outdoors with them through hiking, biking,



ICL Exhibit A: Declaration of John Robison               No. 1:19-cv-0118-CWD          4
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 5 of 11



backpacking, rafting, fishing and skiing. I have already taken them canoeing on

Stanley Lake and to the playground in Stanley, which I consider one of the most

scenic playgrounds in the world. We also enjoy bike riding on bike paths and trails,

but do not bike along busy roadways because of safety and aesthetic reasons.

       9.     ICL engages in public land management decisions as they are vetted

through the NEPA process. In fact, a primary way ICL engages with the USFS is

by examining the Schedule of Proposed Activities, reviewing project proposals,

and submitting site-specific, substantive comments during the NEPA process. We

raise issues for the USFS to consider in its environmental analysis, and advocate

for environmentally responsible alternatives and outcomes. I estimate that,

annually, ICL submits 100 comments to the USFS and BLM.

       10.    In my role as the Public Lands Director, I am the lead staff person for

interfacing with the USFS regarding NEPA comments. I coordinate with my ICL

colleagues in the Boise, Ketchum and Sandpoint offices to review and comment on

NEPA projects during public comment periods. We hold weekly meetings to

compare notes on NEPA projects and discuss what issues to raise and what

outcomes are preferable.

       11.    Once the USFS issues a draft or final decision, we review it to see if

the agency adequately addressed our comments. In instances where we feel the

USFS has failed to respond to our comments or made a decision that is not



ICL Exhibit A: Declaration of John Robison              No. 1:19-cv-0118-CWD            5
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 6 of 11



supported by the results of NEPA analysis or that seems contrary to a Forest Plan

or other legal requirements, ICL will file administrative objections, or litigate if

necessary. ICL has been involved in several objections and complaints against the

Sawtooth National Forest in the past and one is currently ongoing. We do not

object or litigate in circumstances where we feel the USFS has made a decision

that we support and/or is legally sound (even if we don’t support it).

       12.    ICL defines itself as a conservation advocacy organization rather than

a recreation advocacy organization. As such, our comments focus on the best

overall conservation outcome that protects and restores the environment, clean

water, native species, and natural ecological processes.

       13.    We also recognize that humans are an element of the environment.

Thoughtful outdoor recreation has physical and mental health benefits for people,

can continue important traditions, is a significant contributor to rural economies,

and can lead to improved stewardship of our natural resources. Many of our Board,

staff, and supporters became interested in the environment and conservation work

through outdoor recreation.

SNRA Background and Intended Values

       14.    Congress designated the Sawtooth National Recreation Area in 1972

because of the area’s incredible natural beauty, its important wildlife and

ecological values, and its unparalleled recreational opportunities.



ICL Exhibit A: Declaration of John Robison               No. 1:19-cv-0118-CWD          6
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 7 of 11



       15.    Located largely in Custer County, the SNRA incorporates much of the

Stanley Basin and surrounding portions of the Sawtooth Wilderness Area as well

as portions of the Boulder-White Cloud Mountains and the storied Salmon River

and its tributaries. The area is a stronghold for elk, deer, salmon, steelhead, bears,

and other wildlife, and offers excellent habitat for wolves. Opportunities for

hiking, hunting, fishing, skiing, camping, and whitewater rafting are plentiful.

       16.    In designating the SRNA, Congress provided that “the lands will be

administered in a manner that will best provide for the conservation and

development of scenic, natural, historic, pastoral, wildlife and other values.” The

SNRA also aspires to enhance “the recreation values associated with” each of these

other values. 16 U.S.C. § 460aa (Public Law 92-400; 86 Stat. 612).

       17.    For over 20 years, ICL has been an advocate for wilderness

protections for the Boulder White Cloud mountains on the eastern edge of the

SNRA. ICL worked with Rep. Mike Simpson on 11 separate bills to protect this

special area. The White Clouds (now Cecil Andrus), Jim McClure and Jerry Peak

and Hemingway-Boulders Wildernesses were designated in August of 2015.

       18.    As part of Rep. Simpson’s efforts, he included several other

provisions to address local community issues such as affordable housing and

enhanced recreational opportunities, including construction of a bike path/trail

from Stanley to Redfish Lake. Some of these provisions, such as funding for this



ICL Exhibit A: Declaration of John Robison               No. 1:19-cv-0118-CWD            7
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 8 of 11



trail, were included in appropriations prior to the bill’s 2015 passage. While ICL’s

main focus was wilderness designation, we understood that wilderness was only

one component part of a larger package. It is ICL’s experience that lasting

solutions to complex natural resource issues must address ecological, economic

and social issues. We understand that this trail will be open to snowmobile use in

winter, and note that this use is already occurring in this area and is consistent with

SNRA winter travel regulations.

       19.      ICL is a strong supporter of permanent and seasonal non-motorized

trails and other forms of alternative transportation. We support pathways programs

that enable residents and tourists to bike or walk safely on a path instead of riding

in a vehicle.

       20.      In this instance, the physical separation of the trail from highway

traffic is a significant safety component. In addition to reducing pollution from

automobile exhaust, there can be significant health benefits from walking and

biking as well as a greater sense of appreciation for the sights, sounds, and smells

of our National Forests and our National Recreation Areas. Traveling on a non-

motorized pathway can allow for much greater appreciation of scenic, natural,

historic, pastoral, and wildlife values than traveling along a highway in a

motorized vehicle. Additionally, the ADA-accessible design of this trail will allow




ICL Exhibit A: Declaration of John Robison                 No. 1:19-cv-0118-CWD         8
       Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 9 of 11



people with limited mobility to have a high-quality outdoors experience in the

SNRA in ways that they cannot currently enjoy.

       21.    Wildlife is a named value of the SNRA. Some notable SNRA wildlife

experiences are hearing the calls of sandhill cranes flying overhead, or the

winnowing sound made by Common snipe during mating displays, or the bugling

of elk in the fall, or the howl of wolves. As long as the trail is designed and

managed so as not to impair these values, these wildlife experiences can be

appreciated much better along a non-motorized trail than from inside a vehicle.

       22.    Although the SNRA is not a national park, the following quote from

Edward Abbey’s Desert Solitaire seems relevant in this situation: “No more cars in

national parks. Let the people walk. Or ride horses, bicycles, mules, wild pigs –

anything – but keep the automobiles and the motorcycles and all their motorized

relatives out. We have agreed not to drive our automobiles into cathedrals, concert

halls, art museums, legislative assemblies, private bedrooms and the other

sanctums of our culture; we should treat our national parks with the same

deference, for they, too, are holy places.”

ICL’s Participation in the Redfish to Stanley Trail Project

       23.    In April 2014, ICL’s former Central Idaho Director, Dani Mazzotta,

reviewed and submitted comments on the Redfish to Stanley Trail Project. In these

comments, ICL asked for best management practices (“BMPs”) regarding noxious


ICL Exhibit A: Declaration of John Robison               No. 1:19-cv-0118-CWD         9
      Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 10 of 11



weeds, sediment run-off controls, and storing hazardous fuels. ICL also expressed

support for the project’s plan to decommission redundant routes and roads, as they

can contribute to the impairment of the natural, scenic, historic, pastoral, and fish

and wildlife values for which the recreation area was established.

         24.   The June 2017 Decision Memo incorporated responses to ICL’s

comments and concerns submitted in 2014. ICL determined the Decision Memo

addressed our concerns by specifically requiring BMPs for noxious weeds, fuel

storage, sediment run-off controls (among other BMPs), and decommissioning

roads.

         25.   Based on this assessment, ICL was (and continues to be) supportive of

the Redfish to Stanley Trail Project. ICL moved to submit this amicus brief and

declaration upon learning that a complaint had been filed. Given ICL’s extensive

background with the SNRA, I thought it would be important to share our

perspective, provide additional context, and express our support for the project.

         Conclusion

         26.   Regardless of whether ICL or other members of the public support a

project, we recognize that the project still must comply with state and federal laws.

And we support the right of individuals to seek administrative and legal remedies if

they perceive that an agency is not acting in accordance with the law. ICL




ICL Exhibit A: Declaration of John Robison               No. 1:19-cv-0118-CWD           10
      Case 1:19-cv-00118-CWD Document 18-1 Filed 05/24/19 Page 11 of 11



exercises these rights when we believe that additional review is justified, and we

support the right of other entities to do this as well.

       27.    ICL has not reviewed the complete project record, but from our level

of engagement, we feel that the project has merit and should proceed. The project

is consistent with our values—providing thoughtful recreation on accessible trails

that limit motorized congestion. I believe the result of this project will be an

enhancement of the recreational values of the SNRA without impairing the other

values for which the SNRA was established. The trail will allow people of all

abilities to experience the SNRA values in ways that they are not likely otherwise

able to. ICL believes the project should be implemented as planned unless the

Court finds additional review is warranted.

       28.    I declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge and belief.

       DATED this 24th day of May, 2019, at Boise, Idaho.




                                             JOHN ROBISON




ICL Exhibit A: Declaration of John Robison                No. 1:19-cv-0118-CWD       11
